Order Filed August 15, 2016




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-16-00926-CV
                  IN RE WOODROW RAYMOND GLOVER II, Relator

                Original Proceeding from the 363rd Judicial District Court
                                  Dallas County, Texas
                 Trial Court Cause No. F-09-51393 / W-09-51393-W(A)

                                         ORDER
                   Before Chief Justice Wright and Justices Lang and Brown

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus for want of jurisdiction. We ORDER relator to bear the costs, if any, of this original

proceeding.


                                                 /s/ CAROLYN WRIGHT
                                                     CHIEF JUSTICE